                                                              F I S H E R | T A U B E N F E L D LLP

                                                                                   225 Broadway, Suite 1700
                                                                                 New York, New York 10007
                                                                                         Main 212.571.0700
                                                                                          Fax 212.505.2001
                                                                                  www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com


                                                                        June 20, 2019
VIA ECF
Hon. Sandra J. Feuerstein
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014

                                         Re: Franco v. Stardust Diners, Inc. et al.
                                         Case No.: 18-cv-04537 (SJF)(AYS)

Dear Judge Feuerstein:

                 We represent Plaintiff in this matter. We write to request that the Court reinstate
this matter because Defendants have breached their arbitration agreement by failing to pay their
share of the filing fee to the American Arbitration Association, which resulted in the AAA closing
the arbitration.

              In August 2018, Plaintiff filed her complaint in this action alleging that the
Defendants had violated the FLSA and NYLL. Defendants subsequently filed a motion to dismiss
and to compel arbitration based on an arbitration agreement that Defendants purport that Plaintiff
signed. The Court granted Defendants’ motion on consent on February 25, 2019.

                In early April, in accordance with the arbitration agreement purportedly executed
by the parties, Plaintiff filed a Demand for Arbitration with the AAA, along with the required filing
fee. Plaintiff sent a copy the Defendants’ counsel and upon learning that Defendants’ counsel had
curiously not been retained to represent Defendants in the AAA matter, sent by Fedex copies to
each Defendant.

               Defendants, however, ignored Plaintiff’s Demand for Arbitration and failed to pay
their share of the AAA’s filing fee. The AAA sent Defendants’ counsel and/or the corporate
defendant letters on three occasions demanding that Defendants pay their share of the filing fee
(see attached letters). In each case the letters appear to have gone unanswered, and Defendants
did not pay their share of the filing fee. Finally, on June 14, 2019, the AAA closed the arbitration.

             Defendants’ failure to pay the AAA filing fee constitutes a breach of the arbitration
agreement and permits the Plaintiff to file in court. See, e.g., Gomez v. MLB Enterprises, Corp.,
No. 15-CV-3326(CM), 2018 WL 3019102, at *11 (S.D.N.Y. June 5, 2018). Given that Defendants
have breached their arbitration agreement and AAA has closed the arbitration, Plaintiff
respectfully requests that this case be reopened. Should this Court decline to reopen this case,
Plaintiff will be left without a forum to litigate her claims, which would obviously place Plaintiff
in an unfair position.

             Should the Court require full briefing on this issue, Plaintiff is prepared to file a
motion when convenient to the Court.

               Thank you for your attention to the above.
                                                             Sincerely,
                                                             ---------------/s/-----------
                                                             Michael Taubenfeld
Encl.




                                                 2
                 AMERICAN
                                  INTEf~r--JATIONAL CCNTf<C
                 AHBITRATlON      ro1~ DISPUTL f\ESOLUTION                                      I IO I Laurel Oak Road
                 ASSOCIATION                                                                       Voorhees, NJ 08043
                                                                                            Telephone: (856)435-6401




April 18, 2019

Michael Taubenfeld, Esq.
Fisher Taubenfeld, LLP
225 Broadway
Suite I 700
New York, NY 10007
Via Email to: michael@fishertaubenfeld.com

Jamie S. Felsen, Esq.
Milman Labuda Law Group LLC
3000 Marcus A venue
Suite 3W8
Lake Success, NY 11042
Via Email to: jamiefelsen@mllaborlaw.com

Case Number: 01-19-0001-0657

Luisa Franco
-vs-
Thomas Strifas, George Strifas &
Stardust Diners, Inc.


Dear Respondent:

We have not yet received payment from the employer to cover their portion of the filing fee, as described in our
letter dated April 10, 2019. The employer is requested to pay $2,000.00 to the AAA by April 25, 2019. The
employer's share of the fee is due regardless of whether the case settles.

If payment was already sent, please accept our apologies and disregard this letter. If this non-payment is simply an
oversight on the employer's behalf, we trust payment will be made promptly.

We hope that this situation does not escalate to this level, but we want you to be aware that it is the policy of the
AAA that if an employer does not comply with our request to pay the administrative fees stated in the
Employment/Workplace Fee Schedule, the AAA may decline to administer future cases involving that employer.
In addition, the employer may be requested to remove the AAA as the provider organization from their
employment arbitration clauses.

Payment may be made by check, money order or credit card. Please notify me if you wish to pay by credit card
and I will provide instructions for submitting payment through our website. Please make checks/money orders
payable to the American Arbitration Association and direct payments to the address above. Please reference the
above case number to ensure that payment is properly applied.

Please email employmentfiling@adr.org if you have any questions and we will be happy to assist you.

Sincerely,
Employment Filing Team
employmentfiling@adr.org
(856) 679-4610
                AMERICAN           !NT[Rt'J/\TIONAL ([,'\.J'Tf<C
                ARBITRATION        ror~DISPlrJ E R[50LUTION.                                  1101 Laurel Oak Road
                ASSOCJATION    I                                                                Voorhees, NJ 08043
                                                                                          Telephone: (856)435-6401




May 6, 2019

Michael Taubenfeld, Esq.
Fisher Taubenfeld, LLP
225 Broadway
Suite 1700
New York, NY 10007
Via Email to: michael@fishertaubenfeld.com

Stardust Diners, Inc.
2019 Hempstead Turnpike
East Meadow, NY 11554
Via Mail

Case Number: 01-19-0001-0657

Luisa Franco
-vs-
Thomas Strifas, George Strifas &
Stardust Diners, Inc.


Dear Parties:

The outcome of our preliminary administrative review, which is subject to review by the arbitrator, is that this
dispute will be administered in accordance with the AAA Employment Arbitration Rules and Employment Due
Process Protocol, which can be found on our website, www.adr.org.

In cases before a single arbitrator, a non-refundable filing fee of $300.00, is due from the employee when a claim
is filed, unless the arbitration agreement provides that the employee pay less. A non-refundable fee of $1,900.00 is
due from the employer, unless the arbitration agreement provides that the employer pay more.

We have received the employee's portion of the filing fee in the amount of$200.00. Accordingly, we request that
the employer pay its share of the filing fee in the amount of$2,000.00 on or before May 20, 2019. Upon receipt
of the balance of the filing fee, the AAA will proceed with administration.

Payment may be submitted via check, money order, or credit card. Money orders and checks should be made
payable to the American Arbitration Association and sent to Case Filing Services, 1101 Laurel Oak Road, Suite
I 00, Voorhees, NJ 08043. Please notify me if you wish to pay by credit card and I will provide instructions for
submitting payment through our website. When submitting payment, please reference the above case number to
ensure that payment is properly applied.

The AAA's administrative fees are based on filing and service charges. Arbitrator compensation is not included in
this schedule. The AAA may require arbitrator compensation deposits in advance of any hearings. Unless the
employee chooses to pay a portion of the arbitrators compensation, the employer shall pay all of the arbitrators
fees and expenses.

Please note: no answering statement or counterclaim is due at this time. The AAA will notify the parties of the
response deadlines when all fees have been received.

If you have any questions, please email the Employment Filing Team at employmentFiling@adr.org and we
will be happy to assist you.

Sincerely,

Employment Filing Team
employmentFiling@adr.org
(856) 679-4610

cc:
               AMERICAN             IN'f[f<!NATIONJ\L C[f-JTR[
               ARBITRATION          FOR DISPUTC f~ESOLUTJON'                                    I IO I Laurel Oak Road
               ASSOCIATION      I                                                                  Voorhees, NJ 08043
                                                                                            Telephone: (856)435-6401




May 22, 2019

Michael Taubenfeld, Esq.
Fisher Taubenfeld, LLP
225 Broadway
Suite 1700
New York, NY 10007
Via Email to: michael@fishertaubenfeld.com

Stardust Diners, Inc.
2019 Hempstead Turnpike
East Meadow, NY 11554
Via Mail

Case Number: 01-19-0001-0657

Luisa Franco
-vs-
Thomas Strifas, George Strifas &
Stardust Diners, Inc.


Dear Respondent:

We have not yet received payment from the employer to cover their portion of the filing fee, as described in our
letter dated May 6, 2019. The employer is requested to pay $2,000.00 to the AAA by June 5, 2019. The
employer's share of the fee is due regardless of whether the case settles.

If payment was already sent, please accept our apologies and disregard this letter. If this non-payment is simply an
oversight on the employer's behalf, we trust payment will be made promptly.

We hope that this situation does not escalate to this level, but we want you to be aware that it is the policy of the
AAA that if an employer does not comply with our request to pay the administrative fees stated in the
Employment/Workplace Fee Schedule, the AAA may decline to administer future cases involving that employer.
In addition, the employer may be requested to remove the AAA as the provider organization from their
employment arbitration clauses.

Payment maybe made by check, money order or credit card. Please notify me if you wish to pay by credit card
and I will provide instructions for submitting payment through our website. Please make checks/money orders
payable to the American Arbitration Association and direct payments to the address above. Please reference the
above case number to ensure that payment is properly applied.

Please email employmentfilinq@adr.org if you have any questions and we will be happy to assist you.

Sincerely,

Employment Filing Team
employmentfilinq@adr.org
(856) 679-4610
                AMERICAN         !NT[f<!f'JATIONAL C[N'TR[
                ARBITR.ATTON
                ASSOCJATlON    I FOi( DISPlrTE f~[SOLUTION -                                  I 101 Laurel Oak Road
                                                                                                 Voorhees, NJ 08043
                                                                                          Telephone: (856)435-6401




June 14, 2019

Michael Taubenfeld, Esq.
Fisher Taubenfeld, LLP
225 Broadway
Suite 1700
New York, NY 10007
Via Email to: michael@fishertaubenfeld.com

Stardust Diners, Inc.
2019 Hempstead Turnpike
East Meadow, NY 11554
Via Mail

Case Number: 01-19-0001-0657

Luisa Franco
-vs-
Thomas Strifas, George Strifas &
Stardust Diners, Inc.


Dear Parties:

The employer has failed to submit the previously requested filing fee; accordingly, we have administratively
closed our file in this matter. Any filing fees received from the employee will be refunded under separate cover.

Pursuant to the AAA's current policy, in the nonnal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed I 8 months after the date of this letter.

Please email employmentfiling@adr.org if you have any questions and we will be happy to assist you.

Sincerely,

Employment Filing Team
Employmentfiling(ivadr.org
(856) 679-4610

cc:
